Citation Nr: 0101664	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an effective date prior to July 25, 1996, for 
the award of a total compensation rating based on individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to June 
1946 and from February 1955 to January 1957.  

This matter comes from a November 1998 rating decision of the 
RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's formal claim for an increased rating for 
his service-connected back disability was received by VA on 
May 6, 1991.  

3.  In March 1992, the RO denied an increased rating for his 
back disability.  

4.  In his April 1992 Notice of Disagreement, the veteran 
asserted that his "broken back" was the direct cause of his 
total and permanent disability.  

5.  It was factually ascertainable that the veteran was 
totally disabled due to his service-connected back disability 
on May 6, 1991.  



CONCLUSION OF LAW

The criteria for an effective date of May 6, 1991, for an 
award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 3.400(o) 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than July 25, 1996, for the award of a TDIU.  

The veteran's formal claim for an increased rating for his 
service-connected back disability was received by VA on May 
6, 1991.  In March 1992, the RO denied an increased rating 
for his back disability.  

However, in his April 1992 Notice of Disagreement, the 
veteran asserted that his "broken back" was the direct 
cause of his total and permanent disability.  The Board 
construes this as an informal claim for a TDIU.  See 38 
C.F.R. § 3.155.  

In June 1998, the RO assigned a 60 percent rating for the 
veteran's service-connected back disability, effective on May 
6, 1991.  In November 1998, the RO allowed the TDIU claim, 
effective on July 25, 1996, the date construed to be the 
veteran's formal claim for TDIU.  

A review of the medical evidence, including considerable VA 
records, shows that it was factually ascertainable that the 
veteran was totally disabled due to his service-connected 
back disability on May 6, 1991.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

As discussed hereinabove, the RO allowed the veteran's claim 
for an increased rating for his service-connected back 
disability to 60 percent effective on May 6, 1991.  

The Board finds that, as of May 6, 1991, it was factually 
ascertainable that the veteran was totally disabled due to 
his service-connected back disability.  As his informal claim 
was filed in April 1992, the effective date of the TDIU award 
is May 6, 1991.  38 C.F.R. § 3.400(o)(2).  



ORDER

An effective date of May 6, 1991, for the award of TDIU is 
allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

